   Case 1:19-mc-20496-KMW Document 1-7 Entered on FLSD Docket 02/06/2019 Page 1 of 1


Berlin, Amie R.

From:                            Weissman, Jessica
Sent:                            Monday, January 28, 2019 12:35 PM
To:                              Lorne Berkeley; Berlin, Amie R.
Cc:                              Ari Sweetbaum
Subject:                         RE: Subpoena to Nick Abadiotakis Mgr of mintrade technologies LLC


Thank you for your email.  As you are probably aware, the SEC has re‐opened.  Accordingly, we are now responding to 
your email of December 27, 2018. 
 
Are you available to discuss this afternoon the outstanding subpoenas to Ms. Marin and Mintrade? Please let us know 
your availability.  
 
Regards‐ 
Jessica Weissman  
 
From: Lorne Berkeley <lberkeley@drbdc‐law.com>  
Sent: Thursday, December 27, 2018 7:49 AM 
To: Weissman, Jessica <WeissmanJm@sec.gov>; Berlin, Amie R. <BerlinA@sec.gov> 
Cc: Ari Sweetbaum <asweetbaum@drbdc‐law.com> 
Subject: Subpoena to Nick Abadiotakis Mgr of mintrade technologies LLC 

Jessica: Good morning. My firm has been contacted by Mr. Abadiotakis in regard to the attached
subpoena. As you know this subpoena is issued in regard to traders cafe FL-03848. After careful
consideration, at this point in time, Mr. Abadiotakis is not able to respond to the subpoena based upon his good
faith objections to its validity (outside the statute of limitations) and breadth. As we were advised in our recent
conference call regarding the Marin subpoena the SEC is unwilling to provide any additional information
concerning the circumstances surrounding the issuance of the subpoena, the grounds which give rise to its
issuance, or the focus/scope of the investigation.

               When comparing the subpoena and the order of investigation, there does not
               appear to be a nexus or causal connection between the order of investigation and
               the documents being requested. Our client believes that the subpoena is untimely
               and is otherwise overbroad. Unless our client can reach agreement with the
               SEC, our client intends to have a judge review the subpoena’s validity and
               breadth.

               I am available to discuss further if you would like and in the interim, all of my
               client’s rights are reserved.

               Thank you.




                                                                                                              6


                                                          1
                                                                                                                        

                                                                                                    
